Citation Nr: 0108494	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.

2.  The veteran's residuals of frostbite of the left foot is 
manifested by complaints of pain, increased cold sensitivity, 
sweating, intermittent tingling and numbness, objective 
findings of mild sensory loss, and a fungal infection of the 
toenails.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of 
frostbite of the left foot have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of 
frostbite of the left foot, rated as 20 percent disabling, 
warrant a higher evaluation.  In such cases, VA has a duty to 
assist the veteran in developing facts which are pertinent to 
that claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  That evidence includes 
the veteran's service medical records and four recent VA 
examination reports addressing the disability at issue.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  Id.  

The record shows that the veteran suffered frostbite of both 
feet while on active duty in Korea, due in part to his 
participation in the Chosin Reservoir, and that he currently 
suffers from residuals as a result thereof.  Consequently, an 
April 1999 rating decision granted service connection for 
residuals of frostbite of both feet, and assigned a 20 
percent evaluation for the left foot.  In June 1999, the 
veteran indicated that his frostbite disability with respect 
to the left foot had worsened and that he wished to reopen 
his claim.  He complained of pain and swelling.  The RO 
denied the veteran's claim by a September 1999 rating 
decision, and this appeal ensued from that decision. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's residuals of frostbite of the left foot have 
been evaluated as 20 percent disabling under Diagnostic Code 
7122.  Under this code provision, a 20 percent evaluation is 
warranted when the disability is manifested by pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
is assigned where there is evidence of pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Moreover, Note 2 instructs to evaluate 
each affected part (hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in accordance with §§ 
4.25 and 4.26 (2000).  See 38 C.F.R. § 4.104, Diagnostic Code 
7122.  A 30 percent rating is the highest rating allowable 
under Diagnostic Code 7122.

In this case, the veteran submitted photographs of his feet 
with his claim for an increased evaluation.  A review of 
these photographs appear consistent with the medical evidence 
discussed below.  In particular, the veteran underwent three 
VA compensation examinations in March 1999 to evaluate the 
nature and severity of his frostbite disability.  At a VA 
general medical examination, the veteran reported chronic 
recurring pain in his feet and toes which caused occasional 
sleep disturbance.  Physical examination of the extremities 
revealed no clubbing, cyanosis, edema, or rash.  The 
diagnoses included frostbite injury of the feet with chronic 
pain.  Although X-ray examination was not performed, a prior 
X-ray report dated in November 1996 revealed demineralization 
of both feet but no evidence of bony destruction.

At a VA neurological examination in March 1999, the veteran 
reported that his feet were characterized by increased cold 
sensitivity, constant sweating, intermittent tingling and 
numbness, and a fungal infection of the toenails.  He also 
said his feet produced pain and discomfort throughout the 
day, which increased at night and disturbed his sleep.  He 
denied any swelling of either foot.  Physical examination of 
the feet revealed very mild atrophic skin changes, with some 
smoothing of the skin and hair loss.  No swelling or 
discoloration was observed, and pulses were good.  Some 
fungal involvement in both big toes was observed.  Sensory 
examination disclosed some decreased pain and temperature in 
the toes.  Position strength was intact, and there was no 
dysdiadochokinesia.  His gait had a normal base, he could 
walk on his heels and toes, and Romberg testing was negative.  
Based on these findings, the diagnosis was peripheral 
neuropathy in both feet related to cold injury.  The examiner 
commented that neurological examination in regard to motor 
function, fine movements, coordination, etc., was normal. 

The veteran also underwent a cold injury protocol examination 
by VA in March 1999.  The veteran described a sharp, piercing 
pain in the arch of his right foot, with no mention of the 
left foot.  He also said both feet evidenced increased 
sensitivity to cold weather with discomfort.  He explained 
that pain would occur approximately three times a week.  He 
reiterated that he also noticed pain at night which would 
awaken him.  He denied any numbness or tingling in the left 
foot but described numbness in the right toes.  He said he 
could walk approximately six blocks during the summer months.  
On physical examination, the feet had a normal color with no 
evidence of edema.  Temperature was normal, and there was no 
evidence of atrophy.  They appeared dry with no excessive 
sweating.  Texture was normal, and there was no evidence of 
ulceration or hair loss.  The toenails of both feet were 
thickened and demonstrated evidence of a fungal infection 
involving both great toenails.  There was no evidence of any 
numbness in the left foot.  Range of motion and strength 
testing of the toes and feet were normal, with no evidence of 
pain on motion or with manipulation of the joints involving 
the feet and toes.  No significant soft tissue loss was 
present, but slight tenderness was observed along the plantar 
fascia of both feet.  Vascular examination of both feet was 
normal, with palpable dorsalis pedis pulses.  The examiner 
attributed these findings to diagnoses of (1) cold injury to 
right toes, one through five, and (2) bilateral plantar 
fasciitis. 

When examined by VA in July 1999, the veteran reported that 
both feet were productive of intermittent swelling, recurrent 
fungal infections, aching, and cold sensitivity and 
intolerance.  He said these symptoms had worsened over the 
years, and that aching in his feet prevented him from doing 
activities he once enjoyed.  For example, he said he was 
unable to dance or walk for prolonged periods.  Upon physical 
examination, the veteran ambulated with a normal gait and was 
able to walk on his toes, heels and tandem.  Romberg testing 
was negative.  Neither foot showed evidence of edema or 
rashes.  Motor function of both feet showed some discomfort 
and hypersensitivity.  Sensory examination revealed some mild 
loss with respect to pain and touch in both feet.  Reflexes 
were absent in the ankles.  The examiner concluded with a 
diagnosis of peripheral neuropathy in the feet secondary to 
cold injury. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record more closely 
approximates the criteria for a 30 percent for residuals of 
frostbite of the left foot.  See 38 C.F.R. §§ 4.3, 4.7.  The 
evidence of record reveals that the veteran's left foot is 
characterized by subjective complaints of pain and numbness, 
sweating, locally impaired sensation, cold sensitivity, and a 
fungal infection of the toenails.  Objective medical findings 
include some mild atrophic skin changes and a fungal 
infection of the big toenails.  Sensory examination revealed 
some decreased pain and temperature.  While the veteran was 
reported to have a normal base gait, normal range of motion 
and strength, and no evidence of atrophy or ulceration, motor 
function tests showed some discomfort and hypersensitivity.  
In light of the foregoing, and resolving all remaining doubt 
in the veteran's favor, the Board finds that the veteran 
meets the criteria for a 30 percent rating under Diagnostic 
Code 7122, in that his residuals of frostbite to the left 
foot is productive of complaints of pain, numbness, and cold 
sensitivity, as well as nail abnormalities and some locally 
impaired sensation.  In short, the Board finds that the 
evidence supports a 30 percent rating, and the appeal is 
granted.  This is the highest rating allowed under Diagnostic 
Code 7122, and the Board finds no other related diagnostic 
code provision that would allow for a higher rating.  

In conclusion, the Board finds that the evidence supports a 
30 percent rating for the veteran's residuals of frostbite of 
the left foot.  The Board has considered the entire history 
of the veteran's disability, and has based its decision in 
this case upon the applicable provisions of the VA's Schedule 
for Rating Disabilities.  The veteran has submitted no 
evidence showing that his service-connected disability due to 
residuals of frostbite of the left foot has markedly 
interfered with his employment status beyond that 
interference already contemplated by the 30 percent rating 
assigned pursuant to this decision, and there is no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this claim.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 30 percent rating for residuals of 
frostbite of the left foot is granted. 



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

